DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 09/27/2019, 05/20/2020, 06/16/2020,  09/08/2020, 09/23/2020, 11/30/2020, 03/16/2021, and 06/21/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Examiner’s Note
The Examiner notes that the Specification recites the following regarding the “resource”: “the resources may include stored value, such as fiat currency.”  See [0046].  
The Examiner also notes that the Specification recites the following regarding the “electronic message”: “The message indicates at least a quantity of resources associated with the expected transfer and a value date associated with the expected transfer. The message may include other metadata such as, for example, an account identifier, a transaction reference number, a currency code, an identifier of an ordering party, an identifier of an ordering institution, or an identifier of an intermediary. The electronic message may be received from a third party server 190 (FIG. 1) or from a client device 150. By way of example, the third party server 190 may be a server associated with another financial institution.” See [0248].

Drawings
The following is a quotation of 37 CFR 1.84 (l):
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

The following is a quotation of 37 CFR 1.84 (p):
(p) Numbers, letters, and reference characters. 
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted. 
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas. 
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. 
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts. 
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.

The drawings are objected to because:
Figs. 6-8 contain text that is less than 1/8 inch in height as required by 37 CFR 1.84(p)(3); and
Figs. 6-8 contain lines that are not sufficiently dense and dark to give the line satisfactory reproduction characteristics as required by 37 CFR 1.84(l).
Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference character 700 mentioned in paragraph [0203] of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites “ceasing further attempts to match the expected transfer with received transfers.”  The limitation is confusing because there is no previously mentioned “matching” step in the claim.  Was claim 6, which claim 7 depends upon, meant to depend upon claim 2?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 12, and 20 are directed to a system (claim 1), a method (claim 12), and an apparatus (claim 20).  Therefore, on its face, each independent claim 1, 12, and 20 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 12, and 20 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites receive an electronic message indicating an expected transfer, the message indicating at least a quantity of resources associated with the expected transfer and a value date associated with the expected transfer; detect a trigger condition associated with the expected transfer; in response to detecting the trigger condition associated with the expected transfer, determine whether a transfer associated with the expected transfer has been made; and in response to determining that the expected transfer has not been made, provide a notification; a recipient of the expected transfer.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices and commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining whether a funds transfer has been made and notifying a recipient of a funds transfer whether a funds transfer has been made, which is a fundamental economic principle or practice of business relations and a commercial interaction of sales activities or behaviors.  The mere nominal recitation of a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions in communication with a client device do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a communications module; a processor coupled to the communications module; a memory storing processor-executable instructions; and a non-transitory computer readable storage medium comprising processor-executable instructions; and providing a notification associated with an intraday resource availability interface to a client device are recited at a high-level or generality (i.e., as generic computer components performing generic computer functions of receiving a message, detecting a trigger condition, determining whether a transfer has been made, and providing a notification) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-11 and 13-19 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-12, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 20180060843 A1 (“Maheshwari”).
Regarding claim 1, Maheshwari discloses a server computer system comprising: a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, configure the processor to (See at least [0069]-[0070], and FIG. 4.  See at least [0017]-[0019] and FIG. 1. ): 
receive an electronic message indicating an expected transfer, the message indicating at least a quantity of resources associated with the expected transfer and a value date associated with the expected transfer (The system may determine upcoming account deposits. The upcoming deposits may be scheduled by the user.  See at least [0045].  See also [0048].  The payment provider server may retrieve account activities and account transactions, such as payments, withdrawals, deposits, and the like, from banks or financial institutions periodically, such as every minute, every hour, or every day.  See at least [0034].  See at least FIG. 5B, “Upcoming deposits: 8/15 5:00PM deposit $1,230.00.”); 
detect a trigger condition associated with the expected transfer; in response to detecting the trigger condition associated with the expected transfer, determine whether a transfer associated with the expected transfer has been made (Determining an upcoming deposit on a future time/date.  See at least [0045]-[0048].  See also FIG. 3, step 306.  See also FIG. 5B, “Upcoming deposits: 8/15 5:00PM deposit $1,230.00.”  The payment provider server may monitor transactions made via the user account. For example, the payment provider server may retrieve account activities and account transactions, such as payments, withdrawals, deposits, and the like, from banks or financial institutions periodically, such as every minute, every hour, or every day. Thus, the payment provider server may keep track of and monitor various account transactions and changes in account balance in real time in order to detect potential account overdraft in real time.  See at least [0034].  The Examiner is interpreting the monitoring of the account as detecting a trigger condition associated with the expected transfer.  The Examiner also interprets determining that the deposit is upcoming as determining a transfer associated with the expected transfer has not been made.); and 
in response to determining that the expected transfer has not been made, provide a notification associated with an intraday resource availability interface to a client device associated with a recipient of the expected transfer (See at least FIG. 5B, “Account Balance $42.30 on 8/12” and “Upcoming deposits: 8/15 5:00PM deposit $1,230.00.”  The system may determine upcoming potential account deposits that are likely to occur in the next several hours.  See at least [0048].  The Examiner interprets the user interface displaying the account balance and upcoming deposits as a notification associated with an intraday resource availability interface.).

Regarding claim 11, Maheshwari discloses the limitations of claim 1, as discussed above, and Maheshwari further discloses the notification includes a selectable option to define a new value date for the expected transfer (A button “options to avoid overdraft” may be provided with the overdraft information and the user may click on or select the button “options to avoid overdraft” to request or show different options available for preventing the detected account overdraft.  See at least [0054].  In some embodiments, the system may allow the user to change terms and/or arrangements of a transaction to avoid account overdraft.  The system may allow the user to make an upcoming deposit earlier, such as move up the date or time of an upcoming deposit from another of the user's account.  See at least [0056].).

Claim 12 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 20 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of US 20170032341 A1 (“Johnsrud”).
Regarding claim 2, Maheshwari discloses the limitations of claim 1, as discussed above.  Maheshwari does not expressly disclose match one or more received transfers to one or more expected transfers; and mark the expected transfers having been matched as complete, and wherein determining whether the transfer associated with the expected transfer has been made includes determining whether the expected transfer has been marked as complete.

However, Johnsrud discloses match one or more received transfers to one or more expected transfers; and mark the expected transfers having been matched as complete, and wherein determining whether the transfer associated with the expected transfer has been made includes determining whether the expected transfer has been marked as complete (A comparison may be made between the expected amount of funds and the received amount of funds and, if the amounts match, the deposit transaction may be completed.  See at least [0054] and [0003].  Processing the deposit includes transmitting a notification to the first entity of the completion of the deposit.  See at least [0058].  The Examiner interprets sending a notification to the entity that the deposit has been complete as marking the expected transfer as complete.).
From the teaching of Johnsrud, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari to match one or more received transfers to one or more expected transfers, and to mark the expected transfers having been matched as complete, and to determine whether the transfer associated with the expected transfer has been made by determining whether the expected transfer has been marked as complete, as taught by Johnsrud, in order to improve efficiency and reduce errors of account reconciliation (see Johnsrud at least at [0001] and [0074]).

Regarding claim 3, the combination of Maheshwari and Johnsrud discloses the limitations of claim 2, as discussed above.  Maheshwari does not expressly disclose the matching is based on amounts of the expected transfers and amounts of the received transfers.

However, Johnsrud discloses the matching is based on amounts of the expected transfers and amounts of the received transfers (A comparison may be made between the expected amount of funds and the received amount of funds and, if the amounts match, the deposit transaction may be completed.  See at least [0054] and [0003].  Processing the deposit includes transmitting a notification to the first entity of the completion of the deposit.  See at least [0058].).
From the teaching of Johnsrud, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari to match based on amounts of the expected transfers and amounts of the received transfers, as taught by Johnsrud, in order to improve efficiency and reduce errors of account reconciliation (see Johnsrud at least at [0001] and [0074]).

Regarding claim 4, the combination of Maheshwari and Johnsrud discloses the limitations of claim 2, as discussed above, and Maheshwari further discloses determine an expected quantity of resources available at a defined future time by adjusting a current quantity of resources available to account for one or more of the expected transfers having associated value dates on or before the defined future time that have not yet been marked as complete (The system may determine a potential account overdraft based on the user account balance, the potential upcoming withdrawals, and the potential upcoming deposits. For example, the system may determine, at any time in the next several hours or next few days, whether the account balance will become negative, based on the formula: account balance−withdrawals+deposits and based on the chronological order of the transaction posting to the account.  The system may detect potential account overdrafts by performing a simulation of changes in account balance based on the different timings and occurrences withdrawals and deposits.  See at least [0049]-[0050].  The system may determine future withdrawal and deposits.  See at least [0052].  The Examiner interprets using the formula of subtracting values from the account balance as adjusting a current quantity of resources available.).

Regarding claim 5, the combination of Maheshwari and Johnsrud discloses the limitations of claim 4, as discussed above, and Maheshwari further discloses determine an amount of borrowed resources to be provided to a recipient of the expected transfer based on the determined expected quantity of resources available at the defined future time (The system may provide options for the user to avoid the account overdraft. The options may include borrowing from others,. The user may select one or more of these options to prevent account overdraft.  See at least [0054].  See also [0059]-[0062].).

Claim 13 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 14 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 15 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 16 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of US 20090313167 A1 (“Dujari”).
Regarding claim 6, Maheshwari discloses the limitations of claim 1, as discussed above, and Maheshwari further discloses the notification includes a selectable option to cancel (See at least FIG. 5B, “Options to avoid overdraft” button and FIG. 5C, “Modify upcoming payments.”  Modifying upcoming payments includes canceling the payment.  See at least [0055].  See also [0013].).

While Maheshwari discloses the option to cancel, Maheshwari does not expressly disclose canceling the expected transfer.

However, Dujari discloses canceling the expected transfer (a display with a cancel option for pending requests.  See at least [0033] and FIG. 9.).
From the teaching of Dujari, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari by canceling the expected transfer of Maheshwari, using the technique taught by Dujari, in order to improve process of users depositing funds (see Dujari at least at [0003]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Dujari, and in further view of US 20140042222 A1 (“Kurihara”).
Regarding claim 7, the combination of Maheshwari and Dujari discloses the limitations of claim 6.  Maheshwari does not expressly disclose cancelling includes ceasing further attempts to match the expected transfer with received transfers.

However, Kurihara discloses cancelling includes ceasing further attempts to match the expected transfer with received transfers (If there is no matching transaction then settlement apparatus carries out an absence notification.  See at least [0044].  The Examiner interprets not finding a match and carrying out a notification as ceasing further attempts to match.).
From the teaching of Kurihara, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari to cancel by ceasing further attempts to match the expected transfer with received transfers, using the technique of canceling that includes ceasing further attempts to match as taught by Kurihara, in order to facilitate the settlement process (see Kurihara at least at [0002]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of Dujari, and in further view of US 20070061260 A1 (“deGroeve”).
Regarding claim 8, the combination of Maheshwari and Dujari discloses the limitations of claim 6, and Maheshwari further discloses determine an expected quantity of resources available at a defined future time based on the expected transfer (The system may determine a potential account overdraft based on the user account balance, the potential upcoming withdrawals, and the potential upcoming deposits. For example, the system may determine, at any time in the next several hours or next few days, whether the account balance will become negative, based on the formula: account balance−withdrawals+deposits and based on the chronological order of the transaction posting to the account.  The system may detect potential account overdrafts by performing a simulation of changes in account balance based on the different timings and occurrences withdrawals and deposits.  See at least [0049]-[0050].  The system may determine future withdrawal and deposits.  See at least [0052].).

 Maheshwari does not expressly disclose cancelling includes adjusting the expected quantity of resources at the defined time based on the cancelled expected transfer.

However, deGroeve discloses cancelling includes adjusting the expected quantity of resources at the defined time based on the cancelled expected transfer (A debtor may reject an invoice.  The accounts receivable and accounts payable system may include an aggregation system that includes aggregation means for calculating for each participant the gross amount expected to be paid on a given date and the total gross amount expected to pay out on a given value date.  The aggregation means provides real-time data and can perform aggregation based on various characteristics of the financial information to be aggregated. For example, the aggregation means can specify that only authorized invoices be aggregated. Thus, the aggregate information can be used by a participant for forecasting purposes to view gross cash flows for each value date, or cash flow information segregated by characteristics of the underlying debts.  See at least [0094]-[0095].).
From the teaching of deGroeve, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Maheshwari to cancel by adjusting the expected quantity of resources at the defined time based on the cancelled expected transfer, as taught by deGroeve, in order to increase the efficiency of processing accounts receivable and accounts payable and in order to increase efficiency while maintaining financial and managerial control (see deGroeve at least at [0005]); and in order to provide an information-rich settlement system that allows participants to achieve network economies and in order to reduce payment costs through aggregating and netting payments, while providing access to detailed information required to track and reconcile such payments (see deGroeve at least at [0006] and [0009]); and in order to provide information that can be used by a participant for forecasting purposes to view gross cash flows for each value date, or cash flow information segregated by characteristics of the underlying debts. (See deGroeve at least [0095]).

Claim 19 has similar limitations found in claim 8 above, and therefore is rejected by the same art and rationale.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari in view of US 20080065629 A1 (“Wallmeier”).
Regarding claim 9, Maheshwari discloses the limitations of claim 1, as discussed above.  Maheshwari does not expressly disclose the trigger condition occurs upon detecting a defined time on the value date.

However, Wallmeier discloses the trigger condition occurs upon detecting a defined time on the value date (In one embodiment, at the predefined time period, which may be at the end of a business day or defined business cycle or period, the reconciliation device may be cleared in preparation for processing the data for the time interval.  See at least [0029].).
From the teaching of Wallmeier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trigger condition of Maheshwari to occur upon detecting a defined time on the value date, as taught by Wallmeier, in order to improve efficiency and accuracy of reconciliation (see Wallmeier at least at [0004]-[0008]).

Regarding claim 10, the combination of Maheshwari and Wallmeier discloses the limitations of claim 9, as discussed above.  Maheshwari does not expressly disclose the defined time is a close-of-business time.

However, Wallmeier discloses the defined time is a close-of-business time (In one embodiment, at the predefined time period, which may be at the end of a business day or defined business cycle or period, the reconciliation device may be cleared in preparation for processing the data for the time interval.  See at least [0029].).
From the teaching of Wallmeier, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the trigger condition of Maheshwari to occur upon detecting a defined time defined as a close-of-business time, as taught by Wallmeier, in order to improve efficiency and accuracy of reconciliation (see Wallmeier at least at [0004]-[0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150379644 A1 (“Danielak”) discloses detecting error events, such as account shortfalls, within networked computer systems operated by the financial institutions and other business entities.
US 20140012746 A1 (“Hanson”) discloses a visual bill management feature that leverages projected account balances to schedule bill payment dates.
US 20170195993 A1 (“Cole”) discloses a system, method, or computer program product for providing resource allocation based on available resources via an interactive resource interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694